United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                     UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit                     March 17, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 03-20450




      ROBERT HORTON; NATIONALIST TELEVISION, a Texas Non-Profit
                     Corporation; BARRY HACKNEY,


                                                 Plaintiffs-Appellants

                                 VERSUS


      CITY OF HOUSTON, TEXAS; ACCESS HOUSTON CABLE CORPORATION,

                                                 Defendants-Appellees.




              Appeal from the United States District Court
                   For the Southern District of Texas
                              H-92-CV-3451


Before REAVLEY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

       After reviewing the record created on remand and considering

the briefs of the parties and argument of counsel, we are satisfied

that    the   district   court   properly   carried   out     our     remand

instructions. We also conclude that the district court did not err

in concluding that the fee in question was narrowly tailored to


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
achieve   the   legitimate   objective   of   promoting   localism.   We

therefore affirm the judgment of the district court.

     AFFIRMED.




                                   2